77 F.3d 469
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Patton MCGLOTHLIN, Plaintiff-Appellant,v.DIRECTOR OF VIRGINIA DEPARTMENT OF CORRECTIONS;  Pamela AnneSargent;  Sandra M. Early;  Other Jane Does To BeNamed;  Other John Does To Be NAMED,Defendants-Appellees.
No. 95-7488.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 30, 1996.Decided Feb. 16, 1996.

John Patton McGlothlin, Appellant Pro Se.  Lance Bradford Leggitt, Mary Christine Maggard, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;  Colin James Steuart Thomas, III, TIMBERLAKE, SMITH, THOMAS & MOSES, P.C., Staunton, Virginia, for Appellees.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   McGlothlin v. Director, Virginia Dep't of Corrections, No. CA-94-115-R (W.D.Va. Aug. 31, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED